A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.

DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Amendment after Final office action filed on 5/4/2022 is acknowledged.
3.	Claims 2-29, 37, 43, 44 and 46-49 have been cancelled.
4.	Claims 1, 30-36, 38-42 and 45 are pending in this application.
5.	Claim 35 remains withdrawn from consideration as being drawn to non-elected species.  Claims 32-34, 38-40 and 45 are further withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.
Please note: a conjugate with B being 
    PNG
    media_image1.png
    174
    374
    media_image1.png
    Greyscale
, coupled to L being 
    PNG
    media_image2.png
    287
    462
    media_image2.png
    Greyscale
, and D being an imaging agent with the structure 
    PNG
    media_image3.png
    142
    207
    media_image3.png
    Greyscale
, wherein n is 1, R is H, X is the point of connection to B-L above, X is NH2 group before coupling and it is connected to the NH group on the right side of the L above to form an NH-NH bond, and the metal coordinated to the chelating group is 68Ga as the elected species of conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof does NOT read on instant 1, 30-36, 38-42 and 45; because L in the elected species of conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof comprises a carbonylalkylenecarbonyl (
    PNG
    media_image4.png
    148
    56
    media_image4.png
    Greyscale
), which is explicilty excluded from the L recited in instant claim 1 and in the instant claimed conjugate or a pharmaceutically acceptable salt thereof.  
6.	Applicant elected without traverse on the phone that a conjugate with B being 
    PNG
    media_image1.png
    174
    374
    media_image1.png
    Greyscale
, coupled to L being 
    PNG
    media_image2.png
    287
    462
    media_image2.png
    Greyscale
, and D being an imaging agent with the structure 
    PNG
    media_image3.png
    142
    207
    media_image3.png
    Greyscale
, wherein n is 1, R is H, X is the point of connection to B-L above, X is NH2 group before coupling and it is connected to the NH group on the right side of the L above to form an NH-NH bond, and the metal coordinated to the chelating group is 68Ga as species of conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof on 2/19/2021.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 1, 30-36, 38-42 and 45 are drawn to a conjugate of the formula B-L-(D)n or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) a chain of atoms of 17 to 30 atoms in length comprising (ii) an alkylenecarbonyl substituted with an arylalkyl, (iii) two or more of an alkylene, an alkylenecarbonyl, a 1-alkylenesuccinimid-3-yl, a 1-(carbonylalkyl)succinimid-3-yl, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein at least one of the alkylene, alkylenecarbonyl, 1- alkylenesuccinimid-3-yl, 1-(carbonylalkyl)succinimid-3-yl, cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl is optionally substituted with an X1 independently selected from the group consisting of alkyl, alkoxy, alkoxyalkyl, hydroxy, hydroxyalkyl, amino, aminoalkyl, alkylaminoalkyl, dialkylaminoalkyl, halo, haloalkyl, sulfhydrylalkyl, alkylthioalkyl, aryl, substituted aryl, arylalkyl, substituted arylalkyl, heteroaryl, substituted heteroaryl, carboxy, and carboxyalkyl, or has at least one covalent bond to a D, (iv) one or more sulfur atoms in the chain of atoms; and (v) L does not comprise an aminomethylphenylacetic acid diradical or a carbonylalkylenecarbonyl; each D is independently a radical of an imaging agent, a diagnostic agent, or a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L; and n is 1 or 2.  A search was conducted on the elected species; and a conjugate with B being 
    PNG
    media_image5.png
    174
    372
    media_image5.png
    Greyscale
, coupled to L being 
    PNG
    media_image6.png
    273
    440
    media_image6.png
    Greyscale
, and D being an imaging agent with the structure 
    PNG
    media_image3.png
    142
    207
    media_image3.png
    Greyscale
, wherein n is 1, R is H, X is the point of connection to B-L above, X is NH2 group before coupling and it is connected to the NH group on the right side of the L above to form an NH-NH bond, and the metal coordinated to the chelating group is 68Ga as the elected species of conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof appears to be free of prior art.  A search was extended to the genus in claim 1; and prior art was found.  Claim 35 remains withdrawn from consideration as being drawn to non-elected species.  Claims 32-34, 38-40 and 45 are further withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  Claims 1, 30, 31, 36, 41 and 42 are examined on the merits in this office action. 
7.	All the rejections set forth in the previous office action are hereby withdrawn in view of Applicant's amendment to claim.

Claim Interpretations
8.	With regards to the limitations recited in instant claims 41 and 42, the Examiner is interpreting these claims include all the limitations of the claim each of them depends on with further limitation of the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl group.  As an example, instant claim 41 is interpreted as the followings: A conjugate of the formula B-L-(D)n or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) a chain of atoms of 17 to 30 atoms in length comprising (ii) an alkylenecarbonyl substituted with an arylalkyl, (iii) two or more of an alkylene, an alkylenecarbonyl, a 1-alkylenesuccinimid-3-yl, a 1-(carbonylalkyl)succinimid-3-yl, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein at least one of the alkylene, alkylenecarbonyl, 1- alkylenesuccinimid-3-yl, 1-(carbonylalkyl)succinimid-3-yl, cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl is optionally substituted with an X1 independently selected from the group consisting of alkyl, alkoxy, alkoxyalkyl, hydroxy, hydroxyalkyl, amino, aminoalkyl, alkylaminoalkyl, dialkylaminoalkyl, halo, haloalkyl, sulfhydrylalkyl, alkylthioalkyl, aryl, substituted aryl, arylalkyl, substituted arylalkyl, heteroaryl, substituted heteroaryl, carboxy, and carboxyalkyl, or has at least one covalent bond to a D, (iv) one or more sulfur atoms in the chain of atoms; and (v) L does not comprise an aminomethylphenylacetic acid diradical or a carbonylalkylenecarbonyl; each D is independently a radical of an imaging agent, a diagnostic agent, or a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L; and n is 1 or 2, and wherein the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl comprises a cyclohexyl group.  

New Objections
9.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as "…L is a polyvalent linker comprising (i) a chain of atoms of 17 to 30 atoms in length, wherein said chain of atoms comprises (a) an alkylenecarbonyl substituted with an arylalkyl, (b) two or more of an alkylene, an alkylenecarbonyl, a 1-alkylenesuccinimid-3-yl, a 1-(carbonylalkyl)succinimid-3-yl, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein at least one of the alkylene, alkylenecarbonyl, 1- alkylenesuccinimid-3-yl, 1-(carbonylalkyl)succinimid-3-yl, cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl is optionally substituted with an X1 independently selected from the group consisting of alkyl, alkoxy, alkoxyalkyl, hydroxy, hydroxyalkyl, amino, aminoalkyl, alkylaminoalkyl, dialkylaminoalkyl, halo, haloalkyl, sulfhydrylalkyl, alkylthioalkyl, aryl, substituted aryl, arylalkyl, substituted arylalkyl, heteroaryl, substituted heteroaryl, carboxy, and carboxyalkyl, or has at least one covalent bond to a D, and (c) one or more sulfur atoms; and wherein L does not comprise an aminomethylphenylacetic acid diradical or a carbonylalkylenecarbonyl…".

New Rejections
Claim Rejections - 35 U.S.C. § 112 first paragraph
Written Description
10.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


11.	Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 1, 30, 31, 36, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claim 1, 30, 31, 36, 41 and 42 are drawn to a conjugate of the formula B-L-(D)n or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) a chain of atoms of 17 to 30 atoms in length comprising (ii) an alkylenecarbonyl substituted with an arylalkyl, (iii) two or more of an alkylene, an alkylenecarbonyl, a 1-alkylenesuccinimid-3-yl, a 1-(carbonylalkyl)succinimid-3-yl, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein at least one of the alkylene, alkylenecarbonyl, 1- alkylenesuccinimid-3-yl, 1-(carbonylalkyl)succinimid-3-yl, cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl is optionally substituted with an X1 independently selected from the group consisting of alkyl, alkoxy, alkoxyalkyl, hydroxy, hydroxyalkyl, amino, aminoalkyl, alkylaminoalkyl, dialkylaminoalkyl, halo, haloalkyl, sulfhydrylalkyl, alkylthioalkyl, aryl, substituted aryl, arylalkyl, substituted arylalkyl, heteroaryl, substituted heteroaryl, carboxy, and carboxyalkyl, or has at least one covalent bond to a D, (iv) one or more sulfur atoms in the chain of atoms; and (v) L does not comprise an aminomethylphenylacetic acid diradical or a carbonylalkylenecarbonyl; each D is independently a radical of an imaging agent, a diagnostic agent, or a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L; and n is 1 or 2.  
With regards to the recited “L is a polyvalent linker comprising (i) a chain of atoms of 17 to 30 atoms in length comprising (ii) an alkylenecarbonyl substituted with an arylalkyl, (iii) two or more of an alkylene, an alkylenecarbonyl, a 1-alkylenesuccinimid-3-yl, a 1-(carbonylalkyl)succinimid-3-yl, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein at least one of the alkylene, alkylenecarbonyl, 1- alkylenesuccinimid-3-yl, 1-(carbonylalkyl)succinimid-3-yl, cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl is optionally substituted with an X1 independently selected from the group consisting of alkyl, alkoxy, alkoxyalkyl, hydroxy, hydroxyalkyl, amino, aminoalkyl, alkylaminoalkyl, dialkylaminoalkyl, halo, haloalkyl, sulfhydrylalkyl, alkylthioalkyl, aryl, substituted aryl, arylalkyl, substituted arylalkyl, heteroaryl, substituted heteroaryl, carboxy, and carboxyalkyl, or has at least one covalent bond to a D, (iv) one or more sulfur atoms in the chain of atoms; and (v) L does not comprise an aminomethylphenylacetic acid diradical or a carbonylalkylenecarbonyl”, the recited linker has never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for the linker recited in instant claim 1.  With regards to the linker recited in instant claim 1, the instant specification discloses L comprising components (i)-(iv) and a carbonylalkylenecarbonyl group in the instant claimed conjugate of the formula B-L-(D)n or a pharmaceutically acceptable salt thereof.  However, the instant specification does not disclose or teach “L is a polyvalent linker comprising (i) a chain of atoms of 17 to 30 atoms in length comprising (ii) an alkylenecarbonyl substituted with an arylalkyl, (iii) two or more of an alkylene, an alkylenecarbonyl, a 1-alkylenesuccinimid-3-yl, a 1-(carbonylalkyl)succinimid-3-yl, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein at least one of the alkylene, alkylenecarbonyl, 1- alkylenesuccinimid-3-yl, 1-(carbonylalkyl)succinimid-3-yl, cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl is optionally substituted with an X1 independently selected from the group consisting of alkyl, alkoxy, alkoxyalkyl, hydroxy, hydroxyalkyl, amino, aminoalkyl, alkylaminoalkyl, dialkylaminoalkyl, halo, haloalkyl, sulfhydrylalkyl, alkylthioalkyl, aryl, substituted aryl, arylalkyl, substituted arylalkyl, heteroaryl, substituted heteroaryl, carboxy, and carboxyalkyl, or has at least one covalent bond to a D, (iv) one or more sulfur atoms in the chain of atoms; and (v) L does not comprise an aminomethylphenylacetic acid diradical or a carbonylalkylenecarbonyl” recited in instant claims.  Therefore, the instant specification fails to provide literal support to the linker recited in instant claim 1.  

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  However, in the instant case, the instant specification fails to provide any implicit or inherent support to the linker recited in instant claim 1.
Taken all these together, the instant specification fails to provide support to the limitation “L is a polyvalent linker comprising (i) a chain of atoms of 17 to 30 atoms in length comprising (ii) an alkylenecarbonyl substituted with an arylalkyl, (iii) two or more of an alkylene, an alkylenecarbonyl, a 1-alkylenesuccinimid-3-yl, a 1-(carbonylalkyl)succinimid-3-yl, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein at least one of the alkylene, alkylenecarbonyl, 1- alkylenesuccinimid-3-yl, 1-(carbonylalkyl)succinimid-3-yl, cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl is optionally substituted with an X1 independently selected from the group consisting of alkyl, alkoxy, alkoxyalkyl, hydroxy, hydroxyalkyl, amino, aminoalkyl, alkylaminoalkyl, dialkylaminoalkyl, halo, haloalkyl, sulfhydrylalkyl, alkylthioalkyl, aryl, substituted aryl, arylalkyl, substituted arylalkyl, heteroaryl, substituted heteroaryl, carboxy, and carboxyalkyl, or has at least one covalent bond to a D, (iv) one or more sulfur atoms in the chain of atoms; and (v) L does not comprise an aminomethylphenylacetic acid diradical or a carbonylalkylenecarbonyl” recited in instant claim 1.

Claim Rejections - 35 U.S.C. § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 1, 30, 31, 36, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) in view of Low et al (US 2010/0324008 A1, filed with IDS).
	The instant claims 1, 30, 31, 36, 41 and 42 are drawn to a conjugate of the formula B-L-(D)n or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) a chain of atoms of 17 to 30 atoms in length comprising (ii) an alkylenecarbonyl substituted with an arylalkyl, (iii) two or more of an alkylene, an alkylenecarbonyl, a 1-alkylenesuccinimid-3-yl, a 1-(carbonylalkyl)succinimid-3-yl, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein at least one of the alkylene, alkylenecarbonyl, 1- alkylenesuccinimid-3-yl, 1-(carbonylalkyl)succinimid-3-yl, cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl is optionally substituted with an X1 independently selected from the group consisting of alkyl, alkoxy, alkoxyalkyl, hydroxy, hydroxyalkyl, amino, aminoalkyl, alkylaminoalkyl, dialkylaminoalkyl, halo, haloalkyl, sulfhydrylalkyl, alkylthioalkyl, aryl, substituted aryl, arylalkyl, substituted arylalkyl, heteroaryl, substituted heteroaryl, carboxy, and carboxyalkyl, or has at least one covalent bond to a D, (iv) one or more sulfur atoms in the chain of atoms; and (v) L does not comprise an aminomethylphenylacetic acid diradical or a carbonylalkylenecarbonyl; each D is independently a radical of an imaging agent, a diagnostic agent, or a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L; and n is 1 or 2.
Banerjee et al, throughout the literature, teach imaging agents targeting the prostate-specific membrane antigen (PSMA) for imaging prostate cancer, for example, Title; and Abstract.  One of the imaging agents in Banerjee et al is [68Ga]6 with the structure 
    PNG
    media_image7.png
    385
    1040
    media_image7.png
    Greyscale
, for example, page 5334, Figure 1; and page 5336, Scheme 2a.  The imaging agent [68Ga]6 in Banerjee et al is a conjugate having a formula B-L-(D)n, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image8.png
    176
    256
    media_image8.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker; D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L; and n is 1.  It meets the limitations of B, D and n in the conjugate recited in instant claims 1, 30, 31 and 36.  Banerjee et al further teach modification of the linker is the best option to enable pharmacokinetic optimization of such imaging agents, for example, page 5337, the paragraph bridging the left column and the right column.  
The difference between the reference and instant claims 1, 30, 31, 36, 41 and 42 is that the reference does not explicitly teach L in the conjugate recited in instant claims.
However, Low et al, throughout the patent, teach prostate specific membrane antigen (PSMA) binding conjugates of the formula B-L-D or a pharmaceutically acceptable salt thereof that are useful for delivering therapeutic, diagnostic and imaging agents; wherein B is a radical of a PSMA binding ligand such as a urea of two amino acids; L is a polyvalent linker; and D is a radical of a drug including therapeutic agents, cytotoxic agents, imaging agents, diagnostic agents, for example, Abstract; and page 1, paragraphs [0008] and [0009].  One of the linkers in such conjugates in Low et al is a 28-atom linker with the structure 
    PNG
    media_image9.png
    272
    648
    media_image9.png
    Greyscale
, for example, pages 32-33, Example 6A.  The 28-atom linker in Low et al is a polyvalent linker L comprises (a) an alkylenecarbonyl substituted with an arylalkyl (
    PNG
    media_image10.png
    206
    117
    media_image10.png
    Greyscale
), (b) two or more of an alkylene, and (c) one sulfur atom; and wherein L does not comprise an aminomethylphenylacetic acid diradical or a carbonylalkylenecarbonyl.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-(D)n or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image8.png
    176
    256
    media_image8.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising a 28-atom linker with the structure 
    PNG
    media_image9.png
    272
    648
    media_image9.png
    Greyscale
; D is a radical of an imaging agent, a diagnostic agent, or a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L; and n is 1. 
One of ordinary skilled in the art would have been motivated to combine the teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-(D)n or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image8.png
    176
    256
    media_image8.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising a 28-atom linker with the structure 
    PNG
    media_image9.png
    272
    648
    media_image9.png
    Greyscale
; D is a radical of an imaging agent, a diagnostic agent, or a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L; and n is 1, because Low et al, throughout the patent, teach prostate specific membrane antigen (PSMA) binding conjugates of the formula B-L-D or a pharmaceutically acceptable salt thereof that are useful for delivering therapeutic, diagnostic and imaging agents; wherein B is a radical of a PSMA binding ligand such as a urea of two amino acids; L is a polyvalent linker; and D is a radical of a drug including therapeutic agents, cytotoxic agents, imaging agents, diagnostic agents.  One of the linkers in such conjugates in Low et al is a 28-atom linker with the structure 
    PNG
    media_image9.png
    272
    648
    media_image9.png
    Greyscale
.  The conjugate developed from the combined teachings of Banerjee et al and Low et al is a simple substitution of one known element for another to obtain predictable results(see MPEP § 2143).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-(D)n or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image8.png
    176
    256
    media_image8.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising a 28-atom linker with the structure 
    PNG
    media_image9.png
    272
    648
    media_image9.png
    Greyscale
; D is a radical of an imaging agent, a diagnostic agent, or a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L; and n is 1.

Obviousness Double Patenting 
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

16.	Claims 1, 30, 31, 36, 41 and 42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5-7 of US patent 10188759 B2 in view of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) and Low et al (US 2010/0324008 A1, filed with IDS).
17.	Instant claims 1, 30, 31, 36, 41 and 42 are drawn to a conjugate of the formula B-L-(D)n or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) a chain of atoms of 17 to 30 atoms in length comprising (ii) an alkylenecarbonyl substituted with an arylalkyl, (iii) two or more of an alkylene, an alkylenecarbonyl, a 1-alkylenesuccinimid-3-yl, a 1-(carbonylalkyl)succinimid-3-yl, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein at least one of the alkylene, alkylenecarbonyl, 1- alkylenesuccinimid-3-yl, 1-(carbonylalkyl)succinimid-3-yl, cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl is optionally substituted with an X1 independently selected from the group consisting of alkyl, alkoxy, alkoxyalkyl, hydroxy, hydroxyalkyl, amino, aminoalkyl, alkylaminoalkyl, dialkylaminoalkyl, halo, haloalkyl, sulfhydrylalkyl, alkylthioalkyl, aryl, substituted aryl, arylalkyl, substituted arylalkyl, heteroaryl, substituted heteroaryl, carboxy, and carboxyalkyl, or has at least one covalent bond to a D, (iv) one or more sulfur atoms in the chain of atoms; and (v) L does not comprise an aminomethylphenylacetic acid diradical or a carbonylalkylenecarbonyl; each D is independently a radical of an imaging agent, a diagnostic agent, or a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L; and n is 1 or 2.  
18.	Claims 1, 2 and 5-7 of US patent 10188759 B2 are drawn to a conjugate, or a pharmaceutically acceptable salt thereof, of the formula 
    PNG
    media_image11.png
    623
    802
    media_image11.png
    Greyscale
; a composition comprising such conjugate or a pharmaceutically acceptable salt thereof; and a kit comprising such conjugate or a pharmaceutically acceptable salt thereof.
19.	The difference between instant claims 1, 30, 31, 36, 41 and 42 and the conjugate recited in claims 1, 2 and 5-7 of US patent 10188759 B2, in particular the one recited in claim 2 of US patent 10188759 B2, is that claims 1, 2 and 5-7 of US patent 10188759 B2 do not teach the polyvalent linker L in instant claimed conjugate.
However, in view of the combined teachings of Banerjee et al and Low et al as set forth in Section 14 above, it would have been obvious to one of ordinary skilled in the art to modify the conjugate recited in claims 1, 2 and 5-7 of US patent 10188759 B2 and develop a conjugate recited in instant claims 1, 30, 31, 36, 41 and 42.  The conjugate developed above is a simple substitution of one known element for another to obtain predictable results(see MPEP § 2143).

20.	For the same/similar reasoning/rational as the rejection set forth in Sections 16-19 above, instant claims 1, 30, 31, 36, 41 and 42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 9636413 B2; claims 1-19 of US patent 9782493 B2; claims 1, 2 and 5-21 of US patent 10898596 B2; and claims 1-5 of US patent 10912840 B2, and in view of the combined teachings of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) and Low et al (US 2010/0324008 A1, filed with IDS) as set forth in Section 14 above. 

21.	For the same/similar reasoning/rational as the rejection set forth in Sections 16-19 above, instant claims 1, 30, 31, 36, 41 and 42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 30-49 of co-pending Application No. 17/165149; claims 30 and 47-66 of co-pending Application No. 17/165154; claims 3-8 and 20-25 of co-pending Application No. 17/277806; claim 1 of co-pending Application No. 17/488810; claims 1 and 30-48 of co-pending Application No. 17/737471; and claims 2-11, 14-16, 18, 19, 23, 25, 29, 31 and 32 of co-pending Application No. 17/904442, and in view of the combined teachings of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) and Low et al (US 2010/0324008 A1, filed with IDS) as set forth in Section 14 above. 
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/LI N KOMATSU/Primary Examiner, Art Unit 1658